Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David F. Sawrie on 03/10/2022.

Amend claim 17 as follows;
             In claim 17, line 4, replace “the weather event" with --the lightning strike--.


Allowable Subject Matter
The reason for allowance is as follows: the applicant amended the claim language to now read as “A system comprising, a signal generator, a boundary loop wire, and a disconnect device, wherein the boundary loop wire is positionable at a location to define a boundary of a containment area, wherein the disconnect device is configured to communicatively couple over a network with one or more applications, wherein the one or more applications run on at least one processor, wherein the one or more applications receive real time weather information from a remote source through the network; the signal generator for driving a current through the boundary loop wire; the disconnect device comprising a first component for disconnecting the boundary loop wire from the signal generator, wherein the disconnecting comprises operation of the first component in preventing flow of current through the boundary loop wire; the one or more applications configured to monitor the real time weather information and to send the disconnect device an instruction in response to an occurrence of a within a first distance of the location, wherein the real time weather information indicates the occurrence of the lightning strike, wherein the one or more applications are configured to adjust the first distance based on an electrical characteristic of the lightning strike, wherein the instruction comprises a direction to disconnect the boundary loop wire from the signal generator”.
During the time of the filing date of the said invention, the closest prior art So (US 20050139169 A1), Moore (US 2364994), Haneda et al. (US 20160366813 A1) and DeMao et al. (US 20160029466 A1)  fail to teach the inventive entity in its entirety, especially “wherein the real time weather information indicates the occurrence of the lightning strike, wherein the one or more applications are configured to adjust the first distance based on an electrical characteristic of the lightning strike, wherein the instruction comprises a direction to disconnect the boundary loop wire from the signal generator”.  As a result, the examiner acknowledges the applicant’s teaching as novel/patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685